Title: From Thomas Jefferson to the District Attorneys, 10 November 1793
From: Jefferson, Thomas
To: District Attorneys



Sir
Germantown Nov: 10. 1793.

The war at present prevailing among the European Powers producing sometimes captures of vessels in the neighbourhood of our sea coast, and the law of nations admitting as a common convenience, that every nation inhabiting the sea coast may extend its jurisdiction and protection some distance into the sea, the President has been frequently appealed to by the subjects of the belligerent Powers for the benefit of that protection. To what distance from the coast this may be extended, is not precisely ascertained, either by the practice or consent of nations, or the opinions of the jurists who have written on the subject. The greatest distance to which any respectable assent seems to have been given, is the extent of the human sight, estimated at something more than 20. miles. The least claimed by any nation is the utmost range of cannon shot, usually stated at one sea league, or 3 sea-miles, which is a very small fraction less than 3½ statute or american miles. Several intermediate distances have been insisted on under different circumstances, and that particularly of 3 sea leagues, has the support of some authorities which are recent. However as the nations which practice navigation on our coasts are interested in this question, it is thought prudent not to assume the whole distance which we may reasonably claim until some opportunity shall occur of entering into friendly explanations and arrangements with them on the subject. But as in the mean time it is necessary to exercise the right to some distance, the President has thought it best, so far as shall concern the exercise of the executive Powers, to take the distance of a sea league, which being settled by treaty between some of the belligerent Powers, and as little as any of them claim on their own coasts, can admit of no reasonable opposition on their part.
 
The executive officers are therefore instructed to consider a margin of one sea league on our coast as that within which all hostilities are interdicted for the present, until it shall be otherwise signified to them. The rivers and bays as being landlocked are of course by the law of nations and I presume by the laws of most of the states, within the body of the United States, and under the same protection from hostilities.
As the question whether a capture has been made within these limits is a question of fact, to be decided by witnesses, it becomes necessary to take measures for the examination of these witnesses in the different states where captures may happen: and the laws of the Union having as yet made no provision for this purpose, the President considers the Attornies of the several Districts as the persons the most capable of discharging the office with knowledge, with impartiality and with that extreme discretion which is essential in all matters wherein foreign nations are concerned. I have the honor therefore, Sir, to inclose you a paper expressing the desire of the President on this subject. You will see by that, that whenever a capture is suggested to have been made within the limits above mentioned, so far as they are within your state, the Governor, to whom the first application will be made, is desired to give you notice thereof, whereupon it is hoped you will proceed as the paper points out. The representatives here of the different Powers are informed of this arrangement and desired to instruct their Consuls to facilitate the proceedings as far as shall depend on them; and it is unnecessary for me to suggest what your own judgment and disposition would dictate, that the same object will be promoted by a certain degree of respect to which the Consuls are entitled, and a just and friendly attention to their convenience. I have the honor to be with sentiments of respect Sir, Your most obedt. servt.

Th: Jefferson

